Citation Nr: 0809367	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
left ear hearing loss.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to April 
1988.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for left ear 
hearing loss and assigned a noncompensable rating, effective 
from September 28, 2004.

The appellant was scheduled to appear for a Travel Board 
hearing in February 2007. He failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request is therefore deemed withdrawn.  
38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The competent medical evidence reflects that the veteran has 
level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for a hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159.

The RO provided the appellant with notice by letters dated in 
November 2004 and March 2006.  The notification substantially 
complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), identifying the five elements of a 
service connection claim, and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), requesting the claimant to provide evidence 
in his possession that pertains to the claims.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board notes that neither of the notice letters discussed 
the criteria for an increased rating.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

The Board finds that to the extent that there may be any 
notice errors in this case, such errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence and the veteran was given a VA examination 
to determine the current severity of his hearing loss.  Thus, 
the opportunity to develop the case that was provided during 
the appeal period rendered any pre-adjudicatory section 
5103(a) notice error non-prejudicial.  Vazquez-Flores, slip 
op. at 12.  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Legal Criteria and Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2007).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests  38 C.F.R. § 4.85.  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Average puretone decibel loss is located on Table VI 
along a horizontal axis, and percent of speech discrimination 
is located along a vertical axis.  These axes intersect to 
determine the Roman numeral designation for hearing 
impairment in each ear.  The results are then matched between 
the "better" ear and the "poorer" ear on Table VII to 
produce a disability rating under Code 6100.

On the authorized audiological evaluation in April 2005, pure 
tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
25
30
15
10
20
LEFT
30
40
10
5
21

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  These 
audiologic results produce a numeric designation of "I" for 
the left ear.  The right ear is not hearing impaired 
according to VA regulations and is therefore assigned 
designation of "I" for the purpose of using Table VII.  
38 C.F.R. §§ 3.385; 4.85(f) (2007).  When these numeric 
designations are applied to the rating criteria, the result 
is a zero percent rating.  38 C.F.R. Part 4, including § 
4.85.  

In his August 2005 substantive appeal, the veteran asked to 
be considered for an extra-schedular rating.  Extra-schedular 
ratings may be assigned where the schedular criteria are 
inadequate and there are exceptional factors, such as the 
need for frequent hospitalization or marked interference with 
employment.  38 C.F.R. § 3.321(b) (2007).  The Board finds 
that there is no evidence in this case of any unusual or 
exceptional circumstances related to the veteran's service-
connected left ear hearing loss that would warrant an extra-
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).

Based upon the evidence in the veteran's claims folder, the 
Board finds that the veteran's left ear hearing loss does not 
approach the level required for the assignment of a 
disability evaluation in excess of the currently assigned 
zero percent for any period of time since the claim was 
filed.  


ORDER

Entitlement to an initial (compensable) evaluation for the 
appellant's bilateral hearing loss is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


